Citation Nr: 0905986	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-32 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to May 1995.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The Veteran testified in support of this claim during 
hearings held before a Decision Review Officer and the Board, 
both at the RO, in November 2004 and September 2006.  

In December 2007, the Veteran requested another hearing at 
the RO before the Board.  In response, by letter dated March 
2008, the RO acknowledged this request and notified the 
Veteran of the date of the scheduled hearing.  In March 2008 
and October 2008, the Veteran and his representative 
contacted the RO, first to request that the hearing be 
rescheduled, second to check the status of the pending 
hearing.  By letter dated November 2008, the RO acknowledged 
the request and notified the Veteran of the date of the 
rescheduled hearing.  On that date, however, the Veteran 
failed to appear.  The Board thus deems his hearing request 
withdrawn. 


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claim.

2.  The Veteran's hepatitis C is not related to his active 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, the RO provided the 
Veteran adequate notice and assistance with regard to his 
claim such that the Board's decision to proceed in 
adjudicating it does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claim by letters dated March 2003, November 2004, September 
2005 and March 2007, the first sent before initially deciding 
that claim in a rating decision dated April 2003.  The timing 
of such notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.  

The content of the aforementioned notice letters considered 
in conjunction with the content of another letter the RO sent 
to the Veteran in March 2006 reflects compliance with 
pertinent regulatory provisions and case law, noted above. In 
the notice letters, the RO acknowledged the claim being 
decided, notified the Veteran of the evidence needed to 
substantiate that claim, identified the type of evidence that 
would best do so, informed him of VA's duty to assist and 
indicated that it was developing his claim pursuant to that 
duty.  As well, the RO provided the Veteran all pertinent 
information on disability evaluations and effective dates.  
The RO also identified the evidence it had requested and/or 
received in support of the Veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it was 
required to make reasonable efforts to assist the Veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the Veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the Veteran to identify or send directly 
to VA all pertinent evidence.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to that claim, 
including service and post-service treatment records.  The RO 
also afforded the Veteran a VA examination, during which a VA 
examiner discussed the etiology of the Veteran's hepatitis C.  
The Veteran does not now assert that the report of this 
examination is inadequate to decide his claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 



II.  Analysis of Claim

The Veteran claims entitlement to service connection for 
hepatitis C on the basis that it developed in service 
secondary to being inoculated with an injector gun, which he 
believes might be a risk factor for developing hepatitis C, 
or sharing razors.  According to written statements submitted 
during the course of this appeal and his hearing testimony, 
presented in November 2004 and September 2006, military 
service, itself, is also a risk factor for developing such a 
disease.  Allegedly, other than piercing one ear in 1981, 
before entering service, he has no history of activity 
considered high risk for developing hepatitis C.  He contends 
that he has not had blood transfusions, used intravenous 
drugs, gotten tattoos, or engaged in high-risk sexual 
behavior (although he initially admitted to having 
unprotected sex in service).  He further contends that, at 
the time he was in service, including on discharge, there was 
no test for determining whether an individual had hepatitis 
C. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, post-service medical documents, including VA 
and private treatment records dated since 2002 and a report 
of VA examination conducted in April 2007, confirm that the 
Veteran currently has hepatitis C.  The question thus becomes 
whether this disability is related to the Veteran's active 
service.

According to the Veteran's service treatment records, during 
active service from March 1986 to May 1995, including on 
separation examination conducted in March 1995, no medical 
professional diagnosed the Veteran with hepatitis of any 
type.  These same treatment records do not reflect that, 
during service, the Veteran received inoculations via an 
injector gun.  In April and May 1987, however, he received 
treatment, including high doses of penicillin, for a sore in 
his throat after kissing a woman who might have had syphilis.  
A medical professional initially noted exposure to syphilis, 
but, thereafter, the Veteran was not diagnosed with the 
disease.  Other than this, the service treatment records fail 
to show that the Veteran engaged in any activity considered 
high risk for developing hepatitis C.  

Following discharge, the Veteran received treatment for 
multiple medical complaints and underwent VA examinations of 
multiple claimed disabilities.  In 2002, during a private 
outpatient treatment visit, a physician first diagnosed the 
Veteran with hepatitis C based on laboratory test results.  
Treatment records dated since then suggest that the Veteran 
first began experiencing symptoms of hepatitis C in 2001.  A 
VA examiner confirmed the presence of this disability in 
April 2007.

On that date, the VA examiner discussed the etiology of the 
Veteran's hepatitis C.  He acknowledged the Veteran's 
possible in-service exposure to syphilis and indicated that 
there was no evidence in the claims file indicating that, 
during service, the Veteran abused drugs or had overt 
exposure to blood products (he had an automobile accident in 
1994, but it did not result in any open cuts).  He also 
indicated that, during this time period, the Veteran lived in 
clean areas.  He concluded that it would be speculative to 
answer whether the onset of the Veteran's hepatitis C 
occurred during service.  He noted that, concerning 
potentials, the disability much less likely developed from an 
injector gun.  He further noted that it was pure speculation 
to discuss the potential sexually transmitted disease and the 
alleged shared razors.    

As noted above, to prevail in a claim for service connection, 
the Veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the Veteran's assertions represent the only evidence of 
record relating his hepatitis C to his active service.  Such 
assertions may not be considered competent evidence of a 
nexus as the record does not reflect that the Veteran 
possesses a recognized degree of medical knowledge to provide 
an opinion on medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
linking the Veteran's hepatitis C to his active service, the 
Board concludes that such disability was not incurred in or 
aggravated by service.  This claim is not in relative 
equipoise; therefore, the Veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Service connection for hepatitis C is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


